DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Avila Ribas et al. (US 2018/0102464, hereinafter referred to as "de Avila Ribas").
Regarding claims 1, 4-6, and 8-15, de Avila Ribas teaches a lead-free solder alloy including, in wt. % (claim 2): 
Element
Instant claims  
de Avila Ribas Ranges
Relationship
Ag
2.4-2.6% (claims 1, 12)
≤10%
Encompassing

2.5% (claims 4, 13)


Cu
0.2-0.8% (claim 1)
≤3%
Encompassing

0.5-0.8% (claims 5, 12)



0.75% (claims 6, 13)


Bi
1.5-5% (claims 1, 12)
≤10%
Encompassing

3.0% (claims 8, 13)



1.5-3.2% (claims 14, 15)


Co
0.001-0.2% (claim 1)
≤1%
Encompassing

0.03-0.05% (claims 9, 12)



0.03% (claims 10, 13)


Sb
0.03-0.07% (claims 1, 12)
≤4%
Encompassing

0.05% (claims 11, 13)


Sn and impurities
balance
balance
-

	
	Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, de Avila Ribas teaches additions of Bi and Sb to an Sn based matrix contribute to strengthening of the alloy via solid solution strengthening, and additions of Ag, Cu, and Co contribute to strengthening via precipitation strengthening [0104]. It would have been obvious to one of ordinary skill in the art to the select amounts of the alloying contents in the alloy of de Avila Ribas to be in amounts shared between the prior art disclosure and claimed ranges in order to impart the aforementioned strengthening benefits into the solder alloy. 
It is noted that the solder alloy of de Avila Ribas requiring contents of Ag, Cu, Sn, Bi, and Sb, as well as at least one element selected from a list including Co and all other additions . 

Claims 1, 4-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino, et al. (US 2014/0054766, hereinafter referred to as "Hashino") in view of Wang Dayong Gu (CN1785579A, hereinafter referred to as "Wang"). The English translation of Wang provided with the action dated 05/19/2021 is being relied upon. 
Regarding claims 1, 4-6, and 8-15, Hashino teaches a lead-free solder bump containing, in mass% [0009-0013]:
Element
Instant claims  
Hashino Ranges
Relationship
Ag
2.4-2.6% (claims 1, 12)
0-5%
Encompassing

2.5% (claims 4, 13)


Cu
0.2-0.8% (claim 1)
0-2%
Encompassing

0.5-0.8% (claims 5, 12)



0.75% (claims 6, 13)


Bi
1.5-5% (claims 1, 12)
-
-

3.0% (claims 8, 13)



1.5-3.2% (claims 14, 15)


Co
0.001-0.2% (claim 1)
0.005-0.2%
Falls within

0.03-0.05% (claims 9, 12)

Encompassing

0.03% (claims 10, 13)


Sb
0.03-0.07% (claims 1, 12)
0-3%
Encompassing

0.05% (claims 11, 13)


Sn and impurities
balance
balance
-


Furthermore, Hashino discloses alloy Example 50 (Table 4) which, although not meeting all the compositional ranges as claimed, contains only elements Ag, Cu, Co, Sb, and Sn, such that alloys containing only elements shared with the instant claims would have been obvious to one of ordinary skill in the art in view of Hashino.  
Regarding ranges of Ag, Cu, Co, and Sb in Hashino encompassing the ranges in the instant claims, encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Hashino is silent with regards to a Bi content as claimed. 
Wang teaches a lead-free tin solder alloy (Abstract) containing Cu-Sb-Bi-Ag-Sn wherein a Bi content is, in weight % (Pg. 3): 
Element
Instant claims  
Wang Range
Relationship
Bi
1.5-5% (claims 1, 12)
0.05-3.5%
Overlapping

3.0% (claims 8, 13)

Encompassing

1.5-3.2% (claims 14, 15)




Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Wang teaches the addition of alloying element Bi as being effective reducing solder melting temperature and improving wetting ability without compromising plasticity (Pg. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solder bump of Hashino and included Bi in amounts taught by Wang in order to obtain the desired balance between reducing solder melting temperature, improving wetting ability, and maintaining plasticity in the solder. 

Response to Arguments
Applicant's arguments filed 08/19/2021 with regards the rejections under 35 U.S.C. 103 over US 2014/0054766 (Hashino) in view of CN1785579A (Wang) to have been fully considered but they are not persuasive.
Applicant submits that the combination of Hashino and Wang fails to lead one skilled in the art to the claimed alloy. Particularly, claim 1 has been amended to 0.2-0.8 wt. % Cu, and although Hashino discloses an alloy with the claimed Cu range, Wang teaches away from alloys containing less than 0.9 wt. % Cu and emphasizes the criticality of incorporating at least 0.9 wt. % Cu in the disclosed alloys. Applicant asserts that provided with the teachings of Wang, one skilled in the art would be instructed to incorporate at least 0.9 wt. % and preferably 2-4 wt. % Cu and would be led away from the claimed alloy. The Examiner notes that while the Cu range of Wang is outside of the claimed range, Hashino is relied upon for teaching the claimed Cu range, not Wang. Wang is only relied upon for the teaching of a Bi content in Sn-based alloys including Ag, Cu, and Sb, and is seen to be analogous art to the disclosure of Hashino of similar Sn-based alloys including Ag, Cu, and Sb.  The express teachings of Hashino ([0011], Tables 1-5) indicate substantial utility over the entirety of the Cu range disclosed therein, such that one of ordinary skill in the art would at least have a reasonably expectation of success when selecting Cu contents shared between the range disclosed in Hashino and the claimed range (0.2-0.8 wt. %). Furthermore, Wang and Hashino are not seen to teach away from their combination as they at least overlap for each range of Ag, Cu, and Sb. 
Applicant argues that one skilled in the art would not extract an isolated teaching regarding Bi while dispensing with Wang’s teachings as to critical elements including copper, and that such extraction is an example of impermissible hindsight reconstruction. Applicant In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Starting from the disclosure of Hashino, it would be obvious to one of ordinary skill in the art to make Sn-based solder alloys with amounts of Ag, Cu, Co, and Sb at least overlapping with the claimed ranges. In addition to the disclosure in Hashino towards high melting points being disadvantageous [0071], one of ordinary skill in the art would reasonably recognize multiple advantages of a lower solder alloy melting point, such as a reduced energy consumption when heating to a lower reflow temperature and a reduced risk of thermal damage to components being soldered at lower processing temperatures. Furthermore, in taking the combination, one skilled in the art would consider the overall similarities of Hashino and Wang, both disclosures having relevant teachings of Sn-based solder alloys including Ag, Cu, and Sb, while recognizing the disclosed benefits of an additional Bi content of reducing solder melting temperature and improving wetting ability without compromising plasticity (Wang Pg. 4). The Bi content teaching of Wang is not contingent on the Cu content, and there is sufficient motivation for one skilled in the art to adapt the alloy of Hashino to include beneficial elements known in the art without foregoing the elemental ranges already provided for in the disclosure of Hashino. 
Co, such that Wang’s disclosure is not necessarily more relevant in the context of the claimed invention when considering that each reference is silent regarding one of the claimed elements. Furthermore, Hashino teaches 64 examples spanning the entirety of the disclosed Cu range (Tables 1-5), particularly, examples 1, 17, 29, 30, 33, 39, 42, 43, 48, 50, 51, 55, 56, 60, 61, and 62 fall within the claimed Cu content and satisfy the inventive properties of Hashino, while Wang discloses only one example falling within the claimed Cu content, said example only containing Sn and Cu and is not seen to be more relevant than the examples of Hashino. With regards to the Cu content, the disclosure of Hashino teaching Sn-based solder alloys containing Ag, Cu, Sb, and Co, particularly with Cu in amounts falling within the claimed Cu range (example 50), is seen to hold sufficient suggestive power over the disclosure of Wang. One skilled in the art looking to maintain the inventive properties in the alloy of Hashino while desiring a lower melting temperature need only look to the benefits in Wang for an additional Bi 
Applicant maintains that Hashino leads one skilled in the art away from a Bi-containing alloy, asserting that there is no reason why one skilled in the art would add Bi to Hashino’s alloy. Applicant notes that Hashino does not teach it is necessary or desirable to lower the melting point of the alloy, other elements in Wang lower melting point (Ag, Cu, Sb), and that Hashino’s lack of disclosure regarding Bi is more than a simple omission. Applicant asserts that Hashino’s omission of Bi while mentioning other elements (Ag, Cu, Sb), rises to the level of an express teaching away and otherwise discouragement of incorporating Bi. The Examiner does not concur. It is noted that Hashino [0071] teaches controlling a Co content within 0.005-0.2% to avoid an increase in melting point of the solder alloy, as it would require revising the reflow condition and be a practical disadvantage, such that Hashino at least recognizes an advantage of lower melting points. Furthermore, Wang (Pg. 4) does not teach Sb for reducing melting temperature, and only describes Cu as increasing a melting temperature range, not necessarily lowering. Although Wang discloses Ag and Bi similarly for lowering melting temperature, including Ag does not exclude one skilled in the art from including Bi, as the reference suggests both can be included to further the desirable lower melting temperature. Hashino’s silence with regards to a Bi content does not constitute a teaching away as nowhere in the disclosure of Hashino is a Bi content expressly criticized, discredited, or otherwise discouraged. The disclosure of Hashino specifying other elements without also listing Bi does not limit one of ordinary skill from considering other additional elements, and their respective benefits, that are available in the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736